Citation Nr: 1201907	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  07-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to July 1973.  He has additional service with the Air National Guard of Arkansas from August 1974 to September 2005.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in relevant part, denied the Veteran's claim on appeal.  Jurisdiction of the Veteran's case is now with the VA RO in St. Petersburg, Florida.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2007.  A transcript of that hearing is of record.

The Board previously remanded this claim to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development in February 2009 and again in August 2010.  

For the reasons discussed below, this appeal is again REMANDED to the RO via the AMC in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, yet another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a right knee disability that can be attributed to his military service.  The Board observes that he has made multiple contentions regarding his in-service knee injuries.  In his July 2005 claim, he indicated that he injured his knee, though he did not specify which knee, in April 1999.  At an August 2005 VA examination, he contended that he injured his right knee when he fell out of an airplane 10 or 12 years previous to that time.  In his September 2006 notice of disagreement and in his May 2007 VA Form 9, he indicated that he injured his knee while on active duty for training (ADCUTRA) in July 2005.  Finally, at his August 2007 personal hearing, he reiterated the contention that he injured his right knee on ACDUTRA in July 2005, but also contended that he had injured his knee while on active duty in the early 1970s.  Medical records dated in August 2005 reveal that the Veteran received treatment for knee pain through TRICARE after falling from the stairs of an aircraft.  

The Veteran's Air National Guard service has been verified through September 2005.  In December 2005 and in January 2011, the Headquarters of the Arkansas Air National Guard (ANG) certified the Veteran's dates of active duty/active duty for training through June 20, 2004.  Both the December 2005 and January 2011 responses from the Arkansas ANG indicate that their office is in possession of the Veteran's medical records.  There is no indication in the claims file, however, whether or not those medical records have been associated with the claims file, or are copies of the same records that have already been associated with the claims file.  Accordingly, on remand, the RO/AMC should request a copy of the Veteran's medical records from the Arkansas ANG headquarters office.

Upon review of the Veteran's service treatment records (STRs), the Board observes that the Veteran sought treatment after he reported falling on ice while disembarking from a C-130 aircraft in December 1998.  In an April 1999 consultation report, the Veteran was noted as having a right meniscal tear, and left knee pain.  In a May 1999 report, he was noted as having right parapatellar and retropatellar roughness after having fallen on his knee in December 1998.  The verified dates of service from the Arkansas ANG headquarters reveal that the Veteran completed training from December 4 to December 6, 1998.  

An additional July 1989 medical record from the Flight Surgeon's Office at the U.S. Air Force Hospital, in Little Rock, Arkansas, reveals that the Veteran had injured his knee while skiing.  According to the records received from the Arkansas ANG headquarters, the Veteran did not have any ACTUDTRA or INACDUTRA during July 1989.  Moreover, a notation on the medical report indicated that the Veteran would have to see a civilian doctor for treatment.  A follow up visit dated six days later reveals that the Veteran's pain had practically resolved by that time.

The Veteran STRs further reveal that the Veteran complained of right knee pain while on active duty in August 1969.  No notation was made as to the cause of pain or as to any treatment provided.  

As the Veteran has reported having right knee pain in August 1969 and incurring a right knee injury in December 1998 while completing National Guard training, the Board finds that he should be afforded a current and contemporaneous VA examination of the right knee, regardless of whether his status of service from June 2004 to September 2005 is verified.  While the Board observes that the Veteran was afforded a VA examination in connection with his claim in August 2005, that examination yielded normal results for the Veteran's right knee.  X-rays taken concurrently with the examination revealed no focal bony or joint abnormalities or other joint effusion in either of the Veteran's knees.  Even so, the Veteran submitted the results of a private MRI taken only one month later, in September 2005, which revealed that he had a linear signal abnormality in the posterior horn of the medial meniscus of the right knee.  The report concluded that while a subtle tear was difficult to exclude, the signal abnormality was favored to represent degenerative intrameniscal signal.  Further, a private treatment report from Coastal Orthopaedic and Sports Medicine Center, dated in February 2006, revealed that the Veteran was assessed with having internal derangement of the right knee.  X-rays revealed mild joint space narrowing.  Therefore, on remand, a VA examiner must express an opinion as to the nature and etiology of any currently diagnosed right knee disability.

Finally, as this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received past VA treatment and records of his VA care, dated since February 2007, have not been associated with the claims file.  Under the law, VA must obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed right knee disability from the VA Medical Center in West Palm Beach, Florida, dated since February 2007.  

2.  Make arrangements to obtain a complete copy of the Veteran's medical records from the Air National Guard of Arkansas.  If these records cannot be obtained, a negative reply is required.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of his right knee.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right knee disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right knee disability, to include any internal derangement, had its clinical onset during active service or is related to any in-service event, disease, or injury.    

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall, supra.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


